PER CURIAM
Claimant appeals an order of the Workers’ Compensation Board which reversed the decision of the referee that claimant was entitled to an award of permanent total disability. The Board awarded her 60 percent permanent partial disability. The petition for review was filed February 10,1987. We review de novo, Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988).
There are no issues of law involved; only issues of fact. The principal difference between the decision of the referee and that of the Board was whether claimant had satisfied the requirements of ORS 656.206(3) that she “is willing to seek regular gainful employment and that [she] has made reasonable efforts to obtain such employment.” We conclude that the referee correctly analyzed the evidence and we agree with his findings and conclusions. It would serve no purpose to recite the findings of the referee in this opinion.
Reversed; referee’s order reinstated.